DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 should be amended to “The motor of claim 6, further comprises at least two magnets protruding from the axial position of the upper surface of the stator and at least two magnets protruding from the axial position of the lower surface of the stator, 
wherein a sum of a height of the magnets protruding from the axial position of the upper surface of the stator and a height of the magnets protruding from the axial position of the lower surface of the stator is equal to the sum of the gaps of the magnets” since claim 6, which claim 7 depends, discloses at least one magnet protruding from the axial position of the upper surface of the stator or at least one magnet protruding from the axial position of the lower surface of the stator.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, (last three paragraphs) “the rotor includes a plurality of first holders disposed between adjacent rotor cores of the plurality of rotor cores, respectively, wherein the plurality of rotor cores include a plurality of coupling holes in which the magnets are respectively disposed, each of the plurality of first holders includes a plurality of protrusions formed on upper and lower surfaces of the corresponding first holder, and wherein a bridge portion is formed between adjacent coupling holes, a width between the adjacent protrusions facing each other being greater than a width of the bridge portion” is new matter. 
Claim 1 recites a sum of the gaps is configured to be in a range between 0.04 to 0.07 times the amount of an axial length of the stator (lns 9-10). The specification discloses the embodiment with the sum of the gaps D1 in a range between 0.04 to 0.07 times the amount of an axial length h of the stator 1300 (figs 1-7) does not include first holders 2230 (figs 8-20). Claims 2-7 are rejected since they depend on claim 1.
In claim 5 “a spacer disposed between the adjacent rotor cores to define a gap between the rotor cores” is new matter. 
Claim 1, which claim 5 depends, recites first holders disposed between rotor cores. 
The specification discloses spacers 1250 are between the rotor cores 1210 in fig 4 (fig 4, pg 10, lns 24-28 to pg 11, lns 1-5). The specification also discloses the first holders 2230 are between the rotor cores 2210 in figs 10-12. 
The specification does not disclose both the first holders 2230 and spacers 1250 are disposed between the rotor cores.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 “a spacer disposed between the adjacent rotor cores to define a gap between the rotor cores” is unclear. 
Claim 1, which claim 5 depends, recites first holders disposed between rotor cores. It is unclear how the spacer defines a gap between the rotor cores when the first holders are recited between the rotor cores. 
The specification discloses spacers 1250 are between the rotor cores 1210 in fig 4 (fig 4, pg 10, lns 24-28 to pg 11, lns 1-5). The specification also discloses the first holders 2230 are between the rotor cores 2210 in figs 10-12. The specification does not disclose both the first holders 2230 and spacers 1250 are disposed between the rotor cores. In order to further prosecution examiner will interpret the spacer as the first holder.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeno et al. (JP2013099038, using machine translation, “Ikeno”).
Re claim 8, Ikeno discloses a motor comprising: 
a housing 2 (fig 1); 
a stator 3 (fig 1) disposed inside the housing 2 (fig 1); 
a rotor 4 (fig 1) disposed in the stator 3 (fig 1); and 
a rotating shaft 6 (fig 1) coupled to the rotor 4 (fig 1), 
wherein the rotor 4 includes a plurality of rotor cores 41a-c (figs 1-3) surrounding the rotating shaft 6 (figs 1-3), a plurality of magnets 13 (figs 1-4) disposed in the rotor cores 41a-c (figs 1-4, para [0032]), and a plurality of first holders 60a, 60b (figs 1-3 & 7, para [0032]) disposed between adjacent rotor cores of the plurality of rotor cores 41a-c (figs 1-3), 
the rotor cores 41a-c include coupling holes 44 (figs 2-4, para [0036]) in which the magnets 13 are respectively disposed (figs 3-4, para [0036]), each of the plurality of first holders 60a, 60b includes a plurality of protrusions 66a (figs 3 & 7) formed on upper 61 and lower 62 surfaces (fig 7) of the corresponding first holder 60a, 60b (figs 3 & 7), 
the plurality of protrusions 66a is coupled to interval portions 46, 47 (figs 3-4 & 6-7, para [0036]) disposed on both sides of the coupling hole 44 (fig 4), and
wherein each of the magnets 13 is disposed to be spaced apart from adjacent magnets 13 in an axial direction of the rotating shaft 6 at regular gaps (figs 1-3, gaps formed by 60a-b), and
wherein a bridge portion (figs 3-4, 6 & below) is formed between adjacent coupling holes 44 (figs 4 & below), a width between the adjacent protrusions 66a facing each other being greater than a width of the bridge portion (figs 3-4, 6-7 & below).

    PNG
    media_image1.png
    565
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    350
    455
    media_image2.png
    Greyscale

Re claim 9, Ikeno discloses claim 8 as discussed above and further discloses the plurality of protrusions 66a on the upper surface 61 of the corresponding first holder 60a, 60b and the protrusion of the plurality of protrusions 66a on the lower surface 62 of the corresponding first holder 60a, 60b are disposed not to be aligned with each other in a circumferential direction of the corresponding first holder 60a, 60b (figs 4 & 7). 
Re claim 10, Ikeno discloses claim 8 as discussed above and further discloses the rotor 4 includes a second holder 50a, 50b (figs 1-3 & 5, para [0032]) disposed on an upper side of an uppermost rotor core 41a (figs 2-3) or on a lower side of a lowermost rotor core 41c (figs 2-3), and the second holder 50a, 50b includes a plurality of protrusions 56 (figs 3 & 5) formed on only one surface 51 (fig 5) of the second holder 50a, 50b facing the corresponding rotor core 41a, 41c (figs 3 & 5). 
Re claim 11, Ikeno discloses claim 10 as discussed above and further discloses a position of a protrusion of the protrusions 56 disposed on the one surface 51 of the second holder 50a, 50b corresponds to a position of a protrusion of the plurality of protrusions 66a disposed on one surface of one of the first holders 60a, 60b (figs 2-3). 
Re claim 12, Ikeno discloses claim 10 as discussed above and further discloses the second holder 50a, 50b includes a support portion (fig 5, includes 52 & 53) having an inner diameter 53 corresponding to an outer diameter of the rotating shaft 6 (figs 2 & 5, 53 surrounds outer diameter of 6), and the support portion is disposed on a second surface 52 (fig 5) that is an opposite surface of the one surface 51 (fig 5) of the second holder 50a, 50b on which the plurality of protrusions 56 is formed (fig 5). 
Re claim 14, Ikeno discloses claim 10 as discussed above and further discloses outer diameters of the first holders 60a, 60b and the second holder 50a, 50b correspond to an outer diameter of the rotor cores 41a-c (figs 2-3, the outer diameters of 60a, 60b,50a, 50b & 41a-c have six portions). 
Re claim 15, Ikeno discloses claim 8 as discussed above and further discloses each coupling hole 44 includes an inner surface and an outer surface (figs 6 & below) that come into contact with a corresponding magnet of the magnets 13 (figs 6 & below) and side surfaces connecting the inner surface to the outer surface (figs 6 & below), and a part of the side surfaces comes into contact with a side surface of a corresponding magnet of the magnets 13 (figs 6 & below, in a similar manners as disclosed by applicant-see fig 16 of the instant application).

    PNG
    media_image3.png
    291
    526
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno et al. (JP2013099038, using machine translation, “Ikeno”) in view of Shibamori et al. (US20180254677, “Shibamori”) and Akutsu et al. (US20110278995, “Akutsu”).
Re claim 1, Ikeno discloses a motor comprising: 
a housing 2 (fig 1); 
a stator 3 (fig 1) disposed in the housing 2 (fig 1); 
a rotor 4 (fig 1) disposed inside the stator 3 (fig 1); and 
a rotating shaft 6 (fig 1) coupled to the rotor 4, 
wherein the rotor 4 includes a plurality of rotor cores 41a-c (figs 1-3, para [0032]) surrounding the rotating shaft 6 (figs 1-3) and a plurality of magnets 13 (figs 1-4) coupled to the plurality of rotor cores 41a-c (figs 1 & 3-4), each of the magnets 13 is disposed to be spaced apart from adjacent magnets 13 in an axial direction of the rotating shaft 6 at regular gaps (figs 1-3, gaps formed by 60a-b),
wherein the rotor 4 includes a plurality of first holders 60a, 60b (figs 1-3 & 7, para [0032]) disposed between adjacent rotor cores of the plurality of rotor cores 41a-c (figs 1-3), respectively, 
wherein the plurality of rotor cores 41a-c include a plurality of coupling holes 44 (figs 2-4, para [0036]) in which the magnets 13 are respectively disposed (figs 3-4, para [0036]), each of the plurality of first holders 60a, 60b includes a plurality of protrusions 66a (figs 3 & 7) formed on upper 61 and lower 62 surfaces (fig 7) of the corresponding first holder 60a, 60b (figs 3 & 7), and 
wherein a bridge portion (figs 3-4, 6 & above for claim 8) is formed between adjacent coupling holes 44 (figs 4 & above for claim 8), a width between the adjacent protrusions 66a facing each other being greater than a width of the bridge portion (figs 3-4, 6-7 & above for claim 8).
Ikeno discloses claim 1 except for a sum of the gaps is configured to be in a range between 0.04 and 0.07 times the amount of an axial length of the stator such that cogging torque of the motor is minimized. 
Shibamori discloses providing a gap 300 (figs 2 & 5) axially between magnets 161, 171 (figs 2 & 5) of 1 mm reduces the flux loss ratio (fig 6, para [0062]) and increases the torque improvement ratio (fig 7, para [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a 1 mm axial gap between the magnets of Ikeno, as disclosed by Shibamori in order to reduce the flux loss ratio and increase the torque improvement ratio, as taught by Shibamori (figs 6-7, para [0062]).
Akutsu discloses the axial length of the stator core 23 ranges between 20 mm to 70 mm (figs 1-2, para [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the length of the stator core of Ikeno in view of Shibamori in a range between 20 mm to 70 mm, as disclosed by Akutsu, in order to have a known length of a stator core, as disclosed and demonstrated by Akutsu (para [0024]). Since Ikeno discloses two gaps (figs 1-2) the sum of the gaps = 2 mm and the stator length between 30-50 mm will satisfy the sum of the gaps ranges from 0.04 to 0.07 times an axial length of the stator (30 mm*0.0677 = 2 mm; 40 mm*0.05 = 2 mm; & 49 mm*0.0408 = 2 mm). 
With respect to the limitation of the sum of the gaps is configured to be in a ranges between 0.04 and 0.07 times the amount of an axial length of the stator such that cogging torque of the motor is minimized, Ikeno in view of Shibamori and Akutsu disclose all the claimed limitations of claim 1 therefore the structure of Ikeno in view of Shibamori and Akutsu is capable of minimizing cogging torque of the motor, where the claimed and prior art products are identical or substantially identical in structure or composition…a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 I. 
Additionally since cogging torque is caused by the attraction of the rotor magnets to the stator core and Shibamori teaches increasing the gap between magnets to 1 mm, then the amount of the permanent magnet magnetically interacting with the stator core is reduce and thereby, although in a very small amount, reduces the cogging torque of the motor.  
Re claim 2, Ikeno in view of Shibamori and Akutsu disclose claim 1. Ikeno further discloses the plurality of rotor cores 41a-c (figs 1-3) are each disposed to be spaced apart from an adjacent rotor core 41a-c in the axial direction of the rotating shaft 6 at predetermined gap (figs 1-3, gap of 60a-b). 
Re claim 3, Ikeno in view of Shibamori and Akutsu disclose claim 2. Ikeno further discloses the sum of the gaps between the rotor cores 41a-c is equal to the sum of the gaps of the magnets 13 (figs 1-3, since magnets are same length as cores). 
Re claim 4, Ikeno in view of Shibamori and Akutsu disclose claim 3. Ikeno further discloses the sum of the gaps between the rotor cores 41a-c is calculated as a sum of a first gap (figs 1-3, gap of 60a) and a second gap (figs 1-3, gap of 60a) formed by the rotor cores 41a-c, and the first gap is equal to the second gap (figs 1-3 & 7, para [0050]). 
Re claim 5, Ikeno in view of Shibamori and Akutsu disclose claim 2. Ikeno further discloses a spacer 60a, 60b (as best understood by examiner the spacer is the first holders; figs 1-3 & 7) disposed between the adjacent rotor cores 41a-c to define a gap between the rotor cores 41a-c (figs 1-3), wherein an outer diameter of the spacer 60a, 60b is smaller than an outer diameter of each of the rotor cores 41a-c (fig 2-3). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeno in view of Shibamori and Akutsu and in further view of Reutlinger (US20110210637, “Reutlinger”).
Re claims 6-7, Ikeno in view of Shibamori and Akutsu disclose claim 1 as discussed above. Ikeno is silent with respect to: 
at least one of the magnets protrudes from an axial position of an upper surface or a lower surface of the stator in the axial direction of the rotating shaft; and
a sum of a height of the magnets protruding from the axial position of the upper surface of the stator and a height of the magnets protruding from the axial position of the lower surface of the stator is equal to the sum of the gaps of the magnets. 
Reutlinger discloses at least one of the magnets 24, 25 protrudes from an axial position of an upper surface or a lower surface of the stator 17 in the axial direction of the rotating shaft 27 (fig 1, para [0012], teaches rotor packet 21 can be 2 mm longer than stator packet 17-or 1mm on each side-and still be within a tolerance length with respect to the stator 21; magnets 24, 25 approximately length of 21).
Shibamori discloses the gap 300 (figs 2 & 5) axially between magnets 161, 171 (figs 2 & 5) is 1 mm (figs 6-7, para [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the magnet of Ikeno in view of Shibamori and Akutsu to protrude from an axial position of an upper surface or a lower surface of the stator in the axial direction of the rotating shaft, as disclosed by Reutlinger, in order to be within a tolerance length, as taught by Reutlinger (para [0012]); and
configure the magnets of Ikeno in view of Shibamori, Akutsu and Reutlinger so a sum of a height of the magnets protruding from the axial position of the upper surface of the stator and a height of the magnets protruding from axial position of the lower surface of the stator is equal to the sum of the gaps of the magnets, since Shibamori discloses the sum of the gaps equal 2 mm and Reutlinger discloses the magnets 24, 25/ rotor packet 21 is 2 mm longer than the stator packet 17. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeno in view of Leachman et al. (US20100231064, “Leachman”).
Re claim 13, Ikeno discloses claim 10 as discuss above and further discloses the second holder 50a, 50b has a second surface that is an opposite surface of the one surface of the second holder (figs 2 & below). 

    PNG
    media_image4.png
    313
    449
    media_image4.png
    Greyscale

Ikeno is silent with respect to the second holder includes a concave portion concavely formed on a second surface. 
Leachman discloses a concave portion 88 on a second surface of holder 50 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second surface of the second holder of Ikeno to have a concave portion, as disclosed by Leachman, in order to balance the rotor, as taught by Leachman (para [0019]).

Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. 
Applicant argues that Ikeno does not disclose a width between the adjacent protrusions facing each other being greater than a width of the bridge portion (pg 7, 1st paragraph). Examiner disagrees.
As disclosed in the claim 8 rejection above, Ikeno discloses the width between the adjacent protrusions 66a facing each other being greater than a width of the bridge portion (figs 3-4, 6 & above for claim 8). There is a gap between each protrusion 66a and the bridge as seen in fig 7. Although the protrusions are angled, they still face each other. 
Applicant references paragraph [0060] of Ikeno, but is describing fig. 9 of another embodiment and does not disclose any support for applicant’s argument. Additionally it appears the embodiment of figs. 9-10 also discloses the above limitation since the protrusions 156 are positioned at the sides of the bridge portion.
Alternatively the width between adjacent protrusions 66a can also be interpreted as indicated below, which has a width much larger than the width of the bridge portion.

    PNG
    media_image5.png
    158
    544
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834